Cooke, J.,
delivered the following dissenting opinion:
The indictment in this case charged that the prisoner “ did wilfully, maliciously and feloniously put upon the track of a railroad in Hickman county, and State of Tennessee, a certain obstruction, to-wit, nails, rocks and spikes- in and between the rails of the track of said railroad, which said obstruction, nails, rocks and spikes driven, placed and put in and between the rails as aforesaid, did throw oif and from said railroad track a certain hand-car, and thereby kill one .James Lynch, who was on said hand-car and thrown off as aforesaid; and so the jurors aforesaid, upon their oath aforesaid, do say that the said James Harris, by the means aforesaid, in the State and county aforesaid, on the day aud year aforesaid, in manner and form aforesaid, the said James Lynch feloniously, wil-fully, deliberately, maliciously and premeditatedly did kill and murder in the first degree.”
The prisoner was tried and found “guilty in manner and form as charged in the indictment.” The jury further found that there were mitigating circumstances, and the court sentenced him to imprisonment in the penitentiary for life. His motion for a new trial having been overruled, he has appealed to this court.
By section 4638 of the Code, it is provided that “whoever wilfully and maliciously puts upon the track of any railroad in this State any kind of obstruction, or loosens, destroys or injures any of the machinery, .gear or apparatus of the locomotive or cars, or re*491moves or changes- any signal so as to endanger the safe running of the locomotive and cars, or either or any of them, is guilty of a felony, and upon conviction of either offense, shall be imprisoned in the penitentiary not less than two nor more than fifteen years.”
By section 4639 it was provided if any person is killed by any accident occasioned by either of the offenses enumerated in the foregoing, section, the offender is guilty of murder 'in the second degree, and shall ■be punished accordingly.
This section was changed by the act of 1871, which provided, that “if any person is .killed by any accident occasioned by either of the offenses enumerated in said section (4638), the offender shall be deemed guilty of a felony, and on conviction shall suffer death by hanging”: Millikin & Vertrees’ Code, sec. 5388.
It is conceded that if the indictment in this case is under the sections above cited, the charge of the court is unexceptionable. But it is insisted that it is framed and is an indictment for murder in the first degree, under section 4598 of the Code.
This view was urged in the court below, and his Honor, the circuit judge, was requested to charge the jury upon all the different- grades of felonious homicide, and submit to them, upon the evidence, of which, if any, the defendant was guilty. This the court declined to do, but charged them in relation to the offenses embraced in the sections above cited, in regard to placing obstructions, etc., on railroad tracks, and this is insisted on as error. There is nothing, ns we think, in this position. The indictment in this *492case is not framed and is not sufficient as an indictment for murder in the first degree of the deceased, James Lynch, under section 4598 of the Code, as it no where avers or alleges that the obstructions were placed upon the track by the defendant for the purpose or with the intent to bill and murder the deceased, or with any malicious intent towards the deceased, or that the acts which caused the death of the deceased were performed with deliberation or premeditation, so as to contain the elements of murder in the first degree, nor do the deductions of the pleader, from the facts averred in the concluding part of the indictment, supply these defects. But the indictment does aver, in the language of the statute, all that is necessary to constitute the offense of wilfully and maliciously placing obstructions on a railroad track which-caused an accident by which the deceased was killed; and while the concluding portion of the indictment, “and so the jurors aforesaid, upon their oath aforesaid, do say,” etc., is -only the deduction of the draftsman, as we have before stated, and was wholly unnecessary and may be wholly disregarded as mere redundancy or surplusage, the indictment is framed under the sections of the Code above cited and is sufficient, although it contains a redundancy of verbiage. An indictment containing all the necessary averments of an assault with intent to commit murder in the second degree, has been held to be good as such, although it charged the intent to commit murder in the first degree, but was defective as an indictment for that offense: State v. Taylor, 6 Lea, 586.
*493It is next insisted that a hand-car is not a oar within the meaning of the statutes, so as to render the defendant guilty of the offense created by it, or constitute the offense in this instance as created by it. The language of the statute- is, “so as to endanger the safe running of the locomotive and cars, or either or any of them.” The hand-car on which the deceased was riding was a car running upon the track, upon which seven persons were being carried; its safe running was endangered, an accident was caused by the obstructions, the car being thrown from the track, by which the deceased was killed, and is, we think, within the letter as well as the .spirit of the statute.
Ve cannot assent to the proposition that the Legislature had no purpose to protect the lives of others than regular passengers upon railroads or the traveling public; but are of opinion it was the purpose to protect the lives of all persons endangered by this most abhorrent practice of placing obstructions upon railroads; nor do we consider the penalty for such offense too severe. That, however, is a matter with which we have nothing to do.
It is also insisted that the evidence in the case does not justify the verdict. We háve carefully examined the testimony. It shows that the defendant, at the time of the occurrence, was only, about fourteen years of age. But the testimony is abundant that he deliberately placed two obstructions on the track, which was done by driving railroad spikes in the spaces between' the ends of the rails, and that he knew the danger, and spoke of throwing off the cars while *494placing these obstructions, and the evidence leaves no' doubt but such was his purpose. The spikes so placed which threw the hand-car off the track, were upon a trestle over fifty feet high, as the testimony shows that the car and the ‘ deceased fell over fifty feet. We think from the testimony that there is no doubt but these obstructions were so placed by the defendant wilfully and with an evil or malicious intent. The jury have so found, under a full and fair charge, and we do not see aDy grounds upon which their verdict can be disturbed. The jury, no doubt on account of the prisoner’s youth, found there were mitigating circumstances. We can see no other in the record, and the court has, in the exercise of its discretion, commuted the punishment from death to imprisonment for life, which was all that could, under the testimony in the case, have been done for the defendant.
There is no. error in the record and the judgment should be affirmed. We therefore dissent from the opinion of the majority reversing this case.
Deaderick, C. J., concurs in this opinion.